525 F.2d 965
Nazareth GATES et al., Plaintiffs-Appellants,andUnited States of America, Plaintiff-Intervenor,v.John COLLIER et al., Defendants-Appellees.
No. 75--2397.
United States Court of Appeals,Fifth Circuit.
Jan. 8, 1976.

Roy S. Haber, Boulder, Colo., Herman Wilson, David Lipman, Jackson, Miss., for plaintiffs-appellants.
Roger Googe, James M. Ward, Asst. Attys. Gen., A. F. Summer, Atty. Gen., Jackson, Miss., for defendants-appellees.
Shawn Moore, Paul S. Lawrence, Dept. of Justice, Civil Rights Div., Washington, D.C., for the United States.
Appeal from the United States District Court for the Northern District of Mississippi.
Before COLEMAN, CLARK and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This appeal is taken from the district court's refusal to modify its prior injunctive order in response to allegations of racial discrimination toward inmates in the employment and training of personnel at the Mississippi State Penitentiary; and from the modification of the prisoner mail regulation contained in the prior order which plaintiffs asserted was modified in a manner which violates the ruling of Procunier v. Martinez, 416 U.S. 396, 94 S.Ct. 1800, 40 L.Ed.2d 224 (1974).  The district court rendered a full opinion explicating its reasoning, Gates v. Collier, 390 F.Supp. 482 (N.D., Miss., 1975).


2
We find no abuse of the broad discretion vested in the trial court to consider revision of an ongoing injunctive decree.  On the reported opinion of the district court, supra, its judgment is


3
Affirmed.